NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

J. R. WILKERSON, AKA Adonai El-                 No. 17-55287
Shaddai, AKA James Wilkerson,
                                                D.C. No. 2:14-cv-09313-RGK-JC
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

M. D. STAINER, Secretary, CDCR,
Individual Capacity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. King, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      J.R. Wilkerson, aka Adonai El-Shaddai, aka James Wilkerson (“El-

Shaddai”) appeals pro se from the district court’s judgment dismissing his action

brought under 42 U.S.C. § 1983 and the Religious Land Use and Institutionalized



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Persons Act, alleging constitutional and statutory violations related to the exercise

of his religion. We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      In his opening brief, El-Shaddai failed to challenge the district court’s

screening order dismissing his second amended complaint for failure to state a

claim, and therefore El-Shaddai has waived any such challenge. See Smith v.

Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[A]rguments not raised by a party in

its opening brief are deemed waived.”); Greenwood v. FAA, 28 F.3d 971, 977 (9th

Cir. 1994) (“We will not manufacture arguments for an appellant, and a bare

assertion does not preserve a claim . . . .”).

      In light of our disposition, appellees’ motions to revoke El-Shaddai’s in

forma pauperis status (Docket Entry No. 5) and to take judicial notice (Docket

Entry No. 6) are denied as moot.

      AFFIRMED.




                                            2                                     17-55287